DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 12/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,788,467 B2 and US 10,101,306 B2 have been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments 
Applicant’s arguments and amendments filed on 12/07/2021, with respect to claims 50-69 have been fully considered and persuasive. Due to submission of acceptable Terminal Disclaimer, which is approved, the rejections addressed in the previous office action has been withdrawn. Therefore, the rejections addressed in the previous office action have been withdrawn and claims 50-69 are allowed.

Allowable Subject Matter
Claims 50-69 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 50, the prior arts of the record do not teach or fairly suggest a chromatography system for separating a sample, the chromatography system comprising, in combination with the other recited elements, (c) a first fluidic routing unit comprising a plurality of sample loops, wherein the first fluidic routing unit is connected to the RPLC separation unit 

Claims 51-69 are allowed by virtue of their dependence from Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the 

/SUMAN K NATH/Primary Examiner, Art Unit 2861